Citation Nr: 9904755	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  98-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran was on active service from October 22, 
1997 to December 12, 1997. 


FINDING OF FACT

The veteran has bilateral patellar malalignment which clearly 
and unmistakably pre-existed her entrance into the service.  
Superimposed bilateral knee pathology was not acquired during 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  38 U.S.C.A. § 1111.  Clear and unmistakable 
evidence that the disability existed prior to service will 
rebut this presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a), (b).  Clear and unmistakable evidence 
(evidence which is obvious or manifest) is required to rebut 
this presumption of aggravation.  See id.  Specifically, the 
United States Court of Veterans Appeals (Court) has held that 
intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

The threshold question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The appellant must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

In this case, no knee pathology was identified when the 
veteran was examined for service entrance on August 22, 1997. 
Service medical records show she was treated on several 
occasions for knee problems and pain.  The veteran was 
discharged from the service due to a disqualifying, pre-
existing physical condition characterized as chronic 
bilateral pain with patellar malalignment. It was 
specifically noted that the veteran had sustained no 
inservice knee injury, but had first experienced knee pain in 
the first week of military training. It was concluded that 
the veteran had a clearly disqualifying physical condition 
which did meet service standards and was not permanently 
aggravated by training beyond normal progression of the 
condition..  

Medical records from the Fine Lando Clinic for January 1998 
note the veteran was treated in various occasions for knee 
pain and was diagnosed with overload of the knees, possibly 
involving the patellofemoral area, with painful medial knee 
joints.  As well, the records include January 1998 notations 
indicating the veteran injured her knees during the service, 
and was medically discharged from the service due to a 
bilateral genu valgum deformity. 

A VA examination was conducted in June 1998. Upon 
consideration of all the examinations' results, including the 
MRI evaluation results, the examiner determined that the 
veteran neither presented evidence of pathology at the 
patello-femoral joints, nor evidence that her meniscus were 
torn.  Therefore, the examiner diagnosed the veteran with no 
abnormalities and noted that she had valgus knees at about 15 
degrees bilaterally, a condition which pre-existed her 
entrance into the service and which was not aggravated by her 
period of service.  The examiner also noted that it was 
possible that the veteran had knee pain flare ups during her 
service, but that this was speculation and could not possibly 
be proved.

After a review of the evidence, the Board finds the veteran 
has a bilateral knee disorder which clearly and unmistakably 
pre-existed her entrance into the service. Further, neither 
in-service nor post-service evidence suggests that such pre-
existing bilateral knee disorder was aggravated during the 
veteran's period of service. To the contrary, the VA 
physician who examined the veteran in June 1998 concluded 
that there had been no aggravation of the preexisting 
pathology. As the evidence fails to demonstrate an increase 
in severity of the preexisting bilateral knee condition, the 
presumption of aggravation during service does not attach. 
Verdon v. Brown, 8 Vet.App. 529 (1996). Accordingly, the 
Board concludes that the veteran's claim for service 
connection for a bilateral knee disorder is not well grounded 
and must be denied on that basis.  See 38 U.S.C.A. § 5107(a).

The Board points out to the veteran that she is not precluded 
from attempting to obtain and submitting to VA competent 
medical evidence demonstrating a nexus between her bilateral 
knee disorder and her period of service, and/or evidence of 
in-service aggravation of her pre-existing knee disorder.

In arriving at its conclusion, the Board has considered the 
various statements and correspondence by the veteran and her 
representative.  While the Board acknowledges the sincerity 
of these statements, the Board notes that the appellant and 
her representative are layperson not qualified to offer a 
medical opinion as to causation or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the United States Court of Veterans Appeals held 
that a veteran does not meet the burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for service connection for a bilateral knee disorder, 
and the reasons for which her claim failed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral knee disorder is denied. 


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

